        Case 8:17-cv-01596-PJM Document 148 Filed 12/14/18 Page 1 of 7



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND



THE DISTRICT OF COLUMBIA, et al.,

                                           Plaintiffs,

v.                                                        No. 8:17-cv-1596-PJM
DONALD J. TRUMP, in his official capacity
as President of the United States and in his individual
capacity,

                                             Defendant.




                   MOTION TO STAY PENDING APPEAL
          ON BEHALF OF DEFENDANT IN HIS INDIVIDUAL CAPACITY
          Case 8:17-cv-01596-PJM Document 148 Filed 12/14/18 Page 2 of 7



                                              INTRODUCTION

        As the Court is aware, the Plaintiffs amended their complaint to name the President in his

individual capacity on March 12, 2018. (Doc. 95). The President filed a motion to dismiss on May 1,

2018, and argued, among other things, that he is entitled to absolute immunity in his individual

capacity. (Doc. 112 at 24-27). The Court granted the parties’ request to expedite briefing on this

motion (Doc. 111), which was completed on May 25, 2018. (Doc. 117) (opposition brief); (Doc. 118)

(reply brief). The Court denied the motion to dismiss the official-capacity claims on July 25, 2018.

(Doc. 123). But it did not rule on the motion to dismiss the individual-capacity claims, stating only

that it would “address the individual capacity claims and the arguments to dismiss them in a separate

Opinion.” Id. at 1 n.2; see also id. at 51.

        On August 15, 2018, the parties filed a Status Report in which Defendants asked the Court to

resolve the motion “at its earliest possible convenience given that, if the motion is denied, having the

official and individual claims on different tracks may complicate discovery and ultimately lead to an

inefficient allocation of party and judicial resources.” (Doc. 125 at 5). On December 3, with fact

discovery about to commence, the President again asked for a status conference for his motion to

dismiss and outlined how the President’s immunity has already been impaired by his participation in

pretrial proceedings. (Doc. 143). Later that day, the Court entered an order opening discovery. (Doc.

145). In response to that order, Plaintiffs propounded almost forty subpoenas to third parties,

including to The Trump Organization. Among other things, those subpoenas requested “[d]ocuments

sufficient to show Donald J. Trump’s or Trump Trust’s current, historic, and future Financial Interest

in the Trump International Hotel Washington, D.C.” and “[d]ocuments sufficient to identify all

Businesses doing business in the Washington D.C. metropolitan area in which Donald J. Trump or

Trump Trust has a Financial Interest.” Ex. A. at 7-8. Objections to those subpoenas are due as early

as next week, and the subpoenas demand production of documents by the first week of January, 2019.



                                                   1
          Case 8:17-cv-01596-PJM Document 148 Filed 12/14/18 Page 3 of 7



         To date, the Court has neither ruled on the President’s pending motion to dismiss nor set a

conference to discuss its status. The Court’s “refusal to consider the [immunity] question” has

“subjected [the President] to further pretrial procedures, and so effectively denied him … immunity.”

Jenkins v. Medford, 119 F.3d 1156, 1159 (4th Cir. 1997) (en banc). The Fourth Circuit treats such refusals

the same as a decision denying a motion to dismiss on immunity grounds and the President has the

right to an immediate appeal from that failure to render a decision. Id.; see also Nero v. Mosby, 890 F.3d

106, 125 (4th Cir. 2018) (“[W]e have held that a district court’s refusal to rule on an immunity-from-

suit defense decided the immunity question for purposes of the collateral order doctrine.”); Everson v.

Leis, 556 F.3d 484, 493 (6th Cir. 2009) (holding that a “district court’s refusal to rule [on immunity]

can be appealed immediately to this court”); Smith v. Reagan, 841 F.2d 28, 31 (2d Cir. 1988) (“By

holding the decision [on immunity] in abeyance pending the completion of all discovery in the case,

the district court effectively denie[s] that right”).

         The President today filed a notice of appeal and requests a stay of proceedings pending that

appeal, as well as an order shortening the time to respond to this motion. Counsel for the President

in his official capacity consents to the relief requested in this motion. Plaintiffs oppose.

                                              ARGUMENT

    I.      This Court Must Stay Discovery Pending The Appeal

         The Supreme Court has explained that until a “threshold immunity question is resolved,

discovery should not be allowed.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982); see also Crawford-El v.

Britton, 523 U.S. 574, 598 (1998) (“[I]f the defendant does plead the immunity defense, the district

court should resolve that threshold question before permitting discovery.”). The reason for this rule

is well-known. The “basic thrust” of immunity is “to free officials from the concerns of litigation,

including ‘avoidance of disruptive discovery.’” Ashcroft v. Iqbal, 556 U.S. 662, 685 (2009). It is “an

entitlement not to stand trial or face the other burdens of litigation.” Mitchell v. Forsyth, 472 U.S. 511,



                                                        2
          Case 8:17-cv-01596-PJM Document 148 Filed 12/14/18 Page 4 of 7



526 (1985). “The entitlement is an immunity from suit rather than a mere defense to liability; and … it is

effectively lost if a case is erroneously permitted to go to trial.” Id.

        This principle means that defendants have a right to immediately appeal an adverse immunity

decision. Mitchell, 472 U.S. at 526-27. That right would be meaningless, however, if a district court

could force defendants to participate in proceedings while the appeal was pending. Indeed, “[t]he

interruption of the trial proceedings is the central reason and justification for authorizing such an

interlocutory appeal in the first place.” Stewart v. Donges, 915 F.2d 572, 576 (10th Cir. 1990). And “[i]t

is no answer to these concerns to say that discovery for [the President] can be deferred while pretrial

proceedings continue for” third parties. Iqbal, 556 U.S. at 685. Because “when discovery as to the

other parties proceeds, it would prove necessary for [the President] and [his] counsel to participate in

the process to ensure the case does not develop in a misleading or slanted way that causes prejudice

to [his] position.” Id. So even if the President is not himself directly “subject to discovery orders, then,

[he] would not be free from the burdens of discovery.” Id. at 686.

        It thus does not matter that the parties agreed not to propound discovery directly on the

President in his individual capacity until his motion to dismiss was decided. (Doc. 132 n.1). Given the

broad scope of the discovery served by Plaintiffs, it undoubtedly will “require the substantial diversion

that is attendant to participating in litigation and making informed decisions as to how it should

proceed.” Iqbal, 556 U.S. at 685. Counsel for the President in his individual capacity will have to review,

analyze, and advise their client on the scope of the subpoenas, any objections to them, any subsequent

motion practice, and the material produced in response. Even more participation will be necessary if

and when the parties take depositions or proffer expert witness reports. Any further progress of this

litigation is certain to “exact[] heavy costs in terms of efficiency and expenditure of valuable time and

resources that might otherwise be directed to the proper execution of the work of the Government.”

Id.



                                                      3
              Case 8:17-cv-01596-PJM Document 148 Filed 12/14/18 Page 5 of 7



          For these reasons, “no trial or other proceedings toward trial should be conducted while the

interlocutory appeal is pending, and discovery is properly stayed,” McFadyen v. Duke Univ., No. 07-cv-

953, 2011 WL 13134315, at *2 (M.D.N.C. June 9, 2011), as defendants have an “automatic entitlement

to a stay of proceedings pending resolution of the interlocutory appeal,” Speers v. Cty. of Berrien, No.

04-cv-32, 2005 WL 1907525, at *3 (W.D. Mich. Aug. 10, 2005); see also Goshtasby v. Bd. of Trustees of

Univ. of Illinois, 123 F.3d 427, 428 (7th Cir. 1997) (“[W]hen a public official takes an interlocutory

appeal to assert a colorable claim to absolute or qualified immunity from damages, the district court

must stay proceedings.”); Hegarty v. Somerset Cty., 25 F.3d 17, 18 (1st Cir. 1994) (“[T]he stay of discovery,

of necessity, ordinarily must carry over through the appellate court’s resolution of [the immunity]

question.”); English v. Dyke, 23 F.3d 1086, 1089 (6th Cir. 1994) (“While the [immunity] issue is before

the trial court or the case is on appeal, the trial court should stay discovery.”). The Court therefore

should stay proceedings pending the appeal.1

    II.        Expedited Briefing On This Motion Is Necessary To Preserve The President’s
               Immunity Rights

          The President requests that the Court order an expedited response to this motion. Under the

Court’s rules, Plaintiffs have 14 days to respond to the motion. See L.R. 105(2)(a). That is too long for

the President to obtain relief before his immunity rights are further eroded because the return date on

the Plaintiffs’ subpoenas are as early as January 2, 2019. To give the Court sufficient time to issue a

decision before that date, the President requests that the Court order Plaintiffs to respond to this

motion within five days; the President will file his reply within two days afterward.




          1
         The Court should independently grant a stay under its discretionary authority to do so. The
President thus incorporates the arguments previously made by the President in his official capacity in
support of a stay pending appeal on 1292(b) certification. (Doc. 127, at 25-27; Doc. 134, at 15-17). In
addition to the arguments raised there—when the President’s immunity was not directly at issue—the
competing interest of preserving the President’s immunity supports a stay.


                                                     4
        Case 8:17-cv-01596-PJM Document 148 Filed 12/14/18 Page 6 of 7



                                       CONCLUSION

      For the foregoing reasons, the Court should stay proceedings pending the President’s appeal.

                                                    Respectfully submitted,

                                                    /s/ William S. Consovoy         .
                                                    William S. Consovoy (No. 20397)
                                                    Thomas R. McCarthy
                                                    Bryan K. Weir
                                                    CONSOVOY MCCARTHY PARK PLLC
                                                    3033 Wilson Blvd., Suite 700
                                                    Arlington, VA 22201
                                                    T: (703) 243-9423
                                                    F: (703) 243-8696
                                                    will@consovoymccarthy.com

                                                    Patrick N. Strawbridge
                                                    CONSOVOY MCCARTHY PARK PLLC
                                                    Ten Post Office Square
                                                    8th Floor South PMB #706
                                                    Boston, Massachusetts 02109
                                                    T: (617) 227-0548


December 14, 2018                                   Attorneys for Defendant in his individual capacity




                                               5
          Case 8:17-cv-01596-PJM Document 148 Filed 12/14/18 Page 7 of 7



                                    CERTIFICATE OF SERVICE

        I certify that on December 14, 2018, I electronically filed this document with the Clerk of

Court for the U.S. District Court for the District of Maryland using the CM/ECF system, which will

send notification of the filing to all counsel.


                                                     /s/ William S. Consovoy                     .
                                                     William S. Consovoy

                                                     Attorney for Defendant in his individual capacity
